On Application For Rehearing
PER CURIAM.
On application for rehearing, plaintiff urges that an award in some amount should be made, even if her expert was not skilled in estimating repairs.
When the expert failed to establish the cause of the damage, plaintiff’s indirectly contradicted testimony was not sufficient to preponderate in her favor. Since plaintiff failed to prove causation, we need not consider further the sufficiency of her expert witness’s testimony on cost of repairs.
The rehearing is denied.
Denied.
STOULIG, J., concurs in denial of rehearing.